Citation Nr: 1428576	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  07-28 512	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ryan P. Connally, General Attorney


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2009, the Veteran appeared at a hearing before an Acting Veterans Law Judge (AVLJ).  In December 2011, the Board issued a decision that denied the claims of entitlement to service connection for left ankle disability and left knee disability.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the November 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the December 2011 Board decision is vacated.  



	                        ____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




